PER CURIAM.
The defendant, Timothy Malone, appeals his convictions for burglary of an unoccupied dwelling and petit theft. We affirm, but remand for correction of the judgment to reflect that the conviction for petit theft is a second-degree misdemeanor, not a second-degree felony. As counsel for the defendant candidly admits that the error was a scrivener’s error, not judicial error, which when corrected will not affect the defendant’s sentence (which was credit for time served), the judgment may be corrected without conducting a new sentencing hearing.
Affirmed, with instructions.